DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
2.	Claims 17, 20, 24-27, 37, 38, 40-44, 48, 49, 51-54, and 56 are pending. 
3.	Claims 17, 20, 24-27, 37, 38, 40-44, 48, 49, 51-54, and 56 are examined herein.
Claim Rejections - 35 USC § 112 - Fourth Paragraph
4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claims 51 and 52 remain rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which they depend, or for failing to include all the limitations of the claim upon which they depend.  Applicant's arguments filed on January 3, 2022 have been fully considered but they are not persuasive.
Claims 51 and 52 are drawn to the plant of claim 17, and either recite a phenotype of tolerance of said plant or identify a manner in which an herbicide is applied.  The claims do not introduce any additional structural elements to the plants of 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments. 
Applicant argues that the recitation of the phenotype of tolerance to a field-application dose of tembotrione or isoxaflutole in the instant claims is “a structural and structure-limiting term,” and is analogous to the “cloud point” element in the In re Stepan Federal Circuit decision, where the Court deemed that the term limited a structure at issue (page 6 of the Remarks). 
This is not found to be persuasive, because the Stepan decision is factually distinguishable from the instant case.  In Stepan, the claims were directed to herbicidal formulations comprising glyphosate salt and a surfactant system (page 2 of the Opinion; available at http://www.cafc.uscourts.gov/sites/default/files/opinions-orders/16-1811.Opinion.8-23-2017.1.PDF).  The Federal Circuit explained: “The claimed surfactant system contains four elements.  The first three elements describe the surfactants, and their respective ranges, that comprise the surfactant system.  The fourth element limits the combination of those surfactants to only those combinations that produce a cloud point above at least 70ºC or no cloud point at all.  The cloud point thus limits and defines the scope of what surfactant combinations satisfy the claimed composition.  It therefore may be that not all compositions that contain the claimed combination and range of surfactants fall within the claims” (page 10 of the Opinion; emphasis supplied). 
In the instant case, claim 17 is not drawn a composition whose structure may vary, as in Stepan, but to a plant comprising a single copy of a chimeric gene, wherein the structure of said plant is defined by the presence of said chimeric gene.  The property of tolerance to specific herbicides is inherent in said structure.  The claim also recites a phenotype of tolerance to tembotrione or isoxaflutole.  Claim 51 merely recites a manner in which said herbicides are applied, and claim 52 further specifies the phenotype, by requiring that the plant be tolerant to both tembotrione and isoxaflutole.  Neither claim introduces any additional structural limitation to the plant.  The rejection is maintained. 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 17, 20, 24, 37, 38, 40-43, 49, 51-54, and 56 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sailland et al (United States Patent 6,268,549, issued July 31, 2001), in view of Futterer et al (Proc. Natl. Acad. Sci. (2004) 101:9091-9096; teaching GenBank Accession Number AE017261, encoding the protein of GenBank Accession Number AAT43954), Boudec et al (US Patent 6,245,968, issued June 12, 2001), and Koprek et al (Plant Physiol. (2001) 125:1354-1362).  
on January 3, 2022 have been fully considered but they are not persuasive.
	The claims are drawn to a plant comprising a single copy of a chimeric gene, comprising a nucleic acid sequence encoding a Picrophilus torridus HPPD having the amino acid sequence of SEQ ID NO: 4 from amino acid 2 to amino acid 368, including wherein the nucleic acid comprises nucleotides 4-1107 of SEQ ID NO: 1, said plant having a phenotype of tolerance to a field application dose of 100 g Ai/ha of tembotrione or isoxaflutole HPPD herbicides.  
Claims 17, 38, and 56 recite the following limitation: “wherein said tolerance is no more than 40% injury from 100 g AI/ha isoxaflutole or no more than 50% injury from 100 g AI/ha tembotrione, if determined seven days after application of the herbicide.” The terms “50% injury” and “40% injury” would encompass any type of injury, measured in any manner.  The term “percent injury” is not defined in the specification.  It is also noted that the claim encompasses any level of the transgene expression. 
Similarly, the term “no bleaching” (not defined in the specificaiton) in claim 56 would encompass a scenario wherein only a portion of a plant shows no bleaching. 
The term “phenotype of tolerance …2-4 times” that of control plants, in claim 38, does not limit the claim to specific methods of estimating tolerance or levels of the transgene expression.  Claim 56 encompasses any and all levels of transgene expression and any type of injury.
Sailland et al teach a chimeric gene that expresses an HPPD from Pseudomonas (claim 1); a chimeric gene comprising a nucleic acid sequence encoding HPPD, under the control of at least one plant promoter sequence (claim 3; col. 2, lines 17-22), with 
	Sailland et al do not teach a nucleic acid encoding the HPPD from Picrophilus torridus.
Futterer et al teach GenBank Database Accession Number AE017261, which teaches a nucleic acid sequence of the HPPD from Picrophilus torridus that has 100% sequence identity to the instant SEQ ID NO: 1.  The sequence alignment is set forth below. 
AE017261
LOCUS       AE017261             1545895 bp    DNA     circular BCT 30-JAN-2014
DEFINITION  Picrophilus torridus DSM 9790, complete genome.
ACCESSION   AE017261
VERSION     AE017261.1  GI:48429720
DBLINK      BioProject: PRJNA10641
            BioSample: SAMN02603345
KEYWORDS    .
SOURCE      Picrophilus torridus DSM 9790
  ORGANISM  Picrophilus torridus DSM 9790
            Archaea; Euryarchaeota; Thermoplasmata; Thermoplasmatales;
            Picrophilaceae; Picrophilus.
REFERENCE   1  (bases 1 to 1545895)
  AUTHORS   Futterer,O., Angelov,A., Liesegang,H., Gottschalk,G., Schleper,C.,
            Schepers,B., Dock,C., Antranikian,G. and Liebl,W.
  TITLE     Genome sequence of Picrophilus torridus and its implications for
            life around pH 0
  JOURNAL   Proc. Natl. Acad. Sci. U.S.A. 101 (24), 9091-9096 (2004)
   PUBMED   15184674
REFERENCE   2  (bases 1 to 1545895)
  AUTHORS   Fuetterer,O., Angelov,A., Liesegang,H., Gottschalk,G., Schleper,C.,
            Schepers,B., Dock,C., Antranikian,G. and Liebl,W.
  TITLE     Direct Submission
  JOURNAL   Submitted (06-FEB-2004) Institut of Microbiology and Genetics,
            University of Goettingen, Grisebachstrasse 8, Goettingen D-37075,
            Germany
FEATURES             Location/Qualifiers
     source          1..1545895
                     /organism="Picrophilus torridus DSM 9790"
                     /mol_type="genomic DNA"
                     /strain="DSM 9790"
                     /db_xref="taxon:263820"

  Query Match             100.0%;  Score 1107;  DB 1;  Length 1545895;
  Best Local Similarity   100.0%;  
  Matches 1107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGTATGGCAAAAATTTAATCTCAGAACTAAGGGAAAAGGAGATCTTTAAACGATTACAT 60

Db    1370353 ATGTATGGCAAAAATTTAATCTCAGAACTAAGGGAAAAGGAGATCTTTAAACGATTACAT 1370412

Qy         61 CACGTGGAATTTTACGTTAGCAGTGCCAAAACATGGTCATATTTCATGAACAGGGGTCTT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    1370413 CACGTGGAATTTTACGTTAGCAGTGCCAAAACATGGTCATATTTCATGAACAGGGGTCTT 1370472

Qy        121 GGATTTAAAACAGTGGCATATGCCGGTCCAGAAACCGGGATAAGGGACAAGATATCCTAT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    1370473 GGATTTAAAACAGTGGCATATGCCGGTCCAGAAACCGGGATAAGGGACAAGATATCCTAT 1370532

Qy        181 GTTATGTCCCAGGGCACTGCAAGGATATCTTTTACATCATCAATGAATGATGATAGCTAT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    1370533 GTTATGTCCCAGGGCACTGCAAGGATATCTTTTACATCATCAATGAATGATGATAGCTAT 1370592

Qy        241 ATATCGAATCATGTTAAAAAACACGGGGATGGCGTAAAGGATATAGCACTTGAGGTCGAT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    1370593 ATATCGAATCATGTTAAAAAACACGGGGATGGCGTAAAGGATATAGCACTTGAGGTCGAT 1370652

Qy        301 GATCTGGACGAGGCAAAAAGCCTGATAGAAAAGTATGGAACAAAGGTTTCAAAAATAAAT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    1370653 GATCTGGACGAGGCAAAAAGCCTGATAGAAAAGTATGGAACAAAGGTTTCAAAAATAAAT 1370712

Qy        361 GAAATAAAGGATGGAAATGGAAAGATAAGAACTGCAGAGATAAAAACGTACGGTGAAACC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    1370713 GAAATAAAGGATGGAAATGGAAAGATAAGAACTGCAGAGATAAAAACGTACGGTGAAACC 1370772

Qy        421 GTTCATACATTAATAGAAACCGGGGATTACAATGGCGTATTCATGCCCGGTTATGAGGAA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    1370773 GTTCATACATTAATAGAAACCGGGGATTACAATGGCGTATTCATGCCCGGTTATGAGGAA 1370832

Qy        481 TCTGAAATAAATTCAAAAAACACTGGGATAAAAAAGATCGATCATATAGTTGGAAATGTC 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    1370833 TCTGAAATAAATTCAAAAAACACTGGGATAAAAAAGATCGATCATATAGTTGGAAATGTC 1370892

Qy        541 TATGAGGGCGAGATGGATAGCTGGGTTAATTTTTACATAGAAAAACTTGGCTTTGAGCAT 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    1370893 TATGAGGGCGAGATGGATAGCTGGGTTAATTTTTACATAGAAAAACTTGGCTTTGAGCAT 1370952

Qy        601 TTAATAACCTTTGATGATAAAGATATAAGAACTGATTACAGCGCATTAAGATCAAAGGTT 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    1370953 TTAATAACCTTTGATGATAAAGATATAAGAACTGATTACAGCGCATTAAGATCAAAGGTT 1371012

Qy        661 GTAAAATACAATGACGATATCGTATTTCCAATAAATGAGCCTGCAAAGGGCTTAAGAAAA 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    1371013 GTAAAATACAATGACGATATCGTATTTCCAATAAATGAGCCTGCAAAGGGCTTAAGAAAA 1371072

Qy        721 TCACAGATAGAGGAATATCTTGACTATTACAGGTCTGAGGGCGTTCAGCACATAGCACTG 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    1371073 TCACAGATAGAGGAATATCTTGACTATTACAGGTCTGAGGGCGTTCAGCACATAGCACTG 1371132

Qy        781 TTAACTGATGATATAATAAAAACTGTATCCATGATGGAGGAAAACGGCATAGAATTTTTA 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    1371133 TTAACTGATGATATAATAAAAACTGTATCCATGATGGAGGAAAACGGCATAGAATTTTTA 1371192

Qy        841 AAAACACCAGGATCATACTATGAATCCCTATCATCAAGGATAGGCTCAATAGACGAGGAT 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    1371193 AAAACACCAGGATCATACTATGAATCCCTATCATCAAGGATAGGCTCAATAGACGAGGAT 1371252

Qy        901 TTAAATGAAATAGAGAAACATAACATACTTGTGGATCGTGATGAGAACGGATACCTATTA 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    1371253 TTAAATGAAATAGAGAAACATAACATACTTGTGGATCGTGATGAGAACGGATACCTATTA 1371312

Qy        961 CAGATCTTCACAAAGCCTGTTACTGACAGGCCAACGTTCTTCTTTGAGGTCATACAGAGA 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    1371313 CAGATCTTCACAAAGCCTGTTACTGACAGGCCAACGTTCTTCTTTGAGGTCATACAGAGA 1371372

Qy       1021 AAGGGTGCAAGGTCATTCGGCAACGGTAACTTTAAGGCACTTTTTGAGGCGATAGAAAGG 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    1371373 AAGGGTGCAAGGTCATTCGGCAACGGTAACTTTAAGGCACTTTTTGAGGCGATAGAAAGG 1371432

Qy       1081 GAGCAGGCAAAGAGAGGAAACCTATGA 1107
              |||||||||||||||||||||||||||
Db    1371433 GAGCAGGCAAAGAGAGGAAACCTATGA 1371459
GenBank Accession Number AE017261 encodes the amino acid sequence of GenBank Accession Number AAT43954, having the amino acid sequence of the HPPD from Picrophilus torridus that has 100% sequence identity to the instant SEQ ID NO: 4.  The database entry for Accession Number AAT43954 teaches that the protein has 4-hydroxyphenylpyruvate dioxygenase enzymatic activity.  The database entry and the sequence alignment with the instant SEQ ID NO: 4 are set forth below. 
DT   05-JUL-2004, sequence version 1.
DT   16-MAR-2016, entry version 64.
DE   SubName: Full=4-hydroxyphenylpyruvate dioxygenase {ECO:0000313|EMBL:AAT43954.1};
DE            EC=1.13.11.27 {ECO:0000313|EMBL:AAT43954.1};
GN   OrderedLocusNames=PTO1369 {ECO:0000313|EMBL:AAT43954.1};
OS   Picrophilus torridus (strain ATCC 700027 / DSM 9790 / JCM 10055 / NBRC
OS   100828).
OC   Archaea; Euryarchaeota; Thermoplasmata; Thermoplasmatales;
OC   Picrophilaceae; Picrophilus.
OX   NCBI_TaxID=263820 {ECO:0000313|EMBL:AAT43954.1, ECO:0000313|Proteomes:UP000000438};
RN   [1] {ECO:0000313|EMBL:AAT43954.1, ECO:0000313|Proteomes:UP000000438}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=ATCC 700027 / DSM 9790 / JCM 10055 / NBRC 100828
RC   {ECO:0000313|Proteomes:UP000000438};
RX   PubMed=15184674; DOI=10.1073/pnas.0401356101;
RA   Futterer O., Angelov A., Liesegang H., Gottschalk G., Schleper C.,
RA   Schepers B., Dock C., Antranikian G., Liebl W.;
RT   "Genome sequence of Picrophilus torridus and its implications for life
RT   around pH 0.";
RL   Proc. Natl. Acad. Sci. U.S.A. 101:9091-9096(2004).
CC   -----------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see http://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution-NoDerivs License
CC   -----------------------------------------------------------------------
DR   EMBL; AE017261; AAT43954.1; -; Genomic_DNA.
DR   RefSeq; WP_011178170.1; NC_005877.1.
DR   ProteinModelPortal; Q6KZ98; -.
DR   STRING; 263820.PTO1369; -.
DR   EnsemblBacteria; AAT43954; AAT43954; PTO1369.
DR   GeneID; 2845158; -.
DR   KEGG; pto:PTO1369; -.
DR   eggNOG; arCOG02706; Archaea.
DR   eggNOG; COG3185; LUCA.
DR   HOGENOM; HOG000188687; -.
DR   KO; K00457; -.
DR   OMA; IAYRGPE; -.
DR   BioCyc; PTOR263820:GHA3-1418-MONOMER; -.
DR   BRENDA; 1.13.11.27; 7518.
DR   Proteomes; UP000000438; Chromosome.
DR   GO; GO:0003868; F:4-hydroxyphenylpyruvate dioxygenase activity; IEA:UniProtKB-EC.

DR   Gene3D; 3.10.180.10; -; 2.
DR   InterPro; IPR005956; 4OHPhenylPyrv_dOase.
DR   InterPro; IPR029068; Glyas_Bleomycin-R_OHBP_Dase.
DR   InterPro; IPR004360; Glyas_Fos-R_dOase_dom.
DR   PANTHER; PTHR11959; PTHR11959; 1.
DR   Pfam; PF00903; Glyoxalase; 2.
DR   PIRSF; PIRSF009283; HPP_dOase; 1.
DR   SUPFAM; SSF54593; SSF54593; 1.
DR   TIGRFAMs; TIGR01263; 4HPPD; 1.
PE   4: Predicted;
KW   Complete proteome {ECO:0000313|Proteomes:UP000000438};
KW   Dioxygenase {ECO:0000313|EMBL:AAT43954.1};
KW   Oxidoreductase {ECO:0000313|EMBL:AAT43954.1};
KW   Pyruvate {ECO:0000313|EMBL:AAT43954.1};
KW   Reference proteome {ECO:0000313|Proteomes:UP000000438}.
FT   DOMAIN       18    119       Glyoxalase. {ECO:0000259|Pfam:PF00903}.
FT   DOMAIN      172    322       Glyoxalase. {ECO:0000259|Pfam:PF00903}.
SQ   SEQUENCE   368 AA;  42140 MW;  09CA1765ACC0243C CRC64;

  Query Match             100.0%;  Score 1907;  DB 4;  Length 368;
  Best Local Similarity   100.0%;  
  Matches  368;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MYGKNLISELREKEIFKRLHHVEFYVSSAKTWSYFMNRGLGFKTVAYAGPETGIRDKISY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MYGKNLISELREKEIFKRLHHVEFYVSSAKTWSYFMNRGLGFKTVAYAGPETGIRDKISY 60

Qy         61 VMSQGTARISFTSSMNDDSYISNHVKKHGDGVKDIALEVDDLDEAKSLIEKYGTKVSKIN 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 VMSQGTARISFTSSMNDDSYISNHVKKHGDGVKDIALEVDDLDEAKSLIEKYGTKVSKIN 120

Qy        121 EIKDGNGKIRTAEIKTYGETVHTLIETGDYNGVFMPGYEESEINSKNTGIKKIDHIVGNV 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 EIKDGNGKIRTAEIKTYGETVHTLIETGDYNGVFMPGYEESEINSKNTGIKKIDHIVGNV 180

Qy        181 YEGEMDSWVNFYIEKLGFEHLITFDDKDIRTDYSALRSKVVKYNDDIVFPINEPAKGLRK 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 YEGEMDSWVNFYIEKLGFEHLITFDDKDIRTDYSALRSKVVKYNDDIVFPINEPAKGLRK 240

Qy        241 SQIEEYLDYYRSEGVQHIALLTDDIIKTVSMMEENGIEFLKTPGSYYESLSSRIGSIDED 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 SQIEEYLDYYRSEGVQHIALLTDDIIKTVSMMEENGIEFLKTPGSYYESLSSRIGSIDED 300

Qy        301 LNEIEKHNILVDRDENGYLLQIFTKPVTDRPTFFFEVIQRKGARSFGNGNFKALFEAIER 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 LNEIEKHNILVDRDENGYLLQIFTKPVTDRPTFFFEVIQRKGARSFGNGNFKALFEAIER 360

Qy        361 EQAKRGNL 368
              ||||||||
Db        361 EQAKRGNL 368

Boudec et al teach chimeric genes comprising a polynucleotide encoding an HPPD that exhibits tolerant to HPPD inhibitors (Abstract; col. 1, lines 8-16).  Boudec et al teach modified HPPD sequences that are resistant to inhibitors and teach that the wild-type HPPD could be from any species, including bacteria (col. 4, line 41 - col. 5, line 17).  Boudec et al teach applying isoxaflutole to plants expressing wild-type and sensitive HPPDs have been successfully used in the art to confer herbicide resistance by overexpressing them (col. 1, bottom paragraph). 
Koprek et al teach that due to gene silencing in multicopy transgene insertion events, it is desirable to generate transgenic plants containing a single copy of the transgene (pg. 1354, right col.).  Koprek et al teach that in general, Agrobacterium-mediated transformation leads to lower copy numbers of the transgene, and single-copy inserts in transgenic plants are observed more frequently (pg. 1355, left col).
At the time the invention was made, it would have been prima facie obvious to one of ordinary skill in the art to modify the teachings of Sailland et al, using the nucleic acid encoding the HPPD from Picrophilus torridus taught by Futterer et al, and obtain the chimeric genes comprising said nucleic acid and plants comprising said chimeric genes, including the chimeric genes in which the HPPD coding sequence comprises a transit peptide, such as, for example, a plant chloroplast peptide.  Given the teachings of Koprek et al, it would have been obvious to select for transformed plants comprising a single copy of the transgene. Selecting for transformed plants with more than one transgene copy (claim 49) would have been also obvious in order to obtain higher expression levels of the HPPD, for example.  In addition, in view of the teachings of Koprek et al, many transformed plants would naturally comprise multiple copies of the transgene as a results of the transformation.  It would have been obvious to introduce 
One would have been motivated to combine the above teachings because expressing bacterial HPPD in plants confers herbicide resistance (Sailland et al, col. 1, lines 25-27), given the teachings of Futterer et al, and given that Boudec et al suggest isolating HPPD from organisms other than plants, such as bacteria.  Given that Sailland et al and Boudec et al successfully reduced their inventions to practice, given that Futterer et al identify their protein as having the HPPD enzymatic activity, and given the teachings of Koprek et al, one would have had a reasonable expectation of success.
The property of tolerance to 100 g ai/ha of HPPD inhibitors tembotrione and isoxaflutole would have naturally flowed from the structure of said prima facie obvious plant.  “The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). MPEP 2145(II). 
Moreover, in view of the fact that even wild-type HPPDs are known to confer herbicide tolerance when overexpressed, which is well-known in the art and expressly taught by Boudec, one would have reasonably expected the plants expressing the HPPD from Picrophilus torridus to show tolerance to 100 g ai/ha of tembotrione and isoxaflutole, at least at some expression levels, all of which are encompassed by the claims, including wherein the injury rate no more than 40 or 50% and wherein a plant or its portion shows no bleaching. 
Response to Arguments. 
	Applicant argues that the recited ““phenotype of tolerance” is a structural and structure-limiting claim element” and cites the In re Stepan decision for support (page 7).  Applicant argues that the phenotype of tolerance is not an inherent limitation and cites Ex parte Christensen for support (page 7). 
Applicant’s argument is not found to be persuasive.  Both cases that Applicant cites are readily distinguishable from the instant scenario.  In Stepan, the limitation “at least 70ºC” actually limited the combination of the surfactants in the claimed composition, and thus the structure of said composition.  The presence of a specific combination of surfactants determined the property of a specific composition comprising those surfactants.  However, the Stepan opinion does not indicate that once a combination of surfactants is determined, a recitation of a property would make that combination patentable.  Yet this is the reasoning required for Applicant’s argument to be persuasive. 
In contrast to the facts of Stepan, here, claim 17 is drawn to plant comprising a chimeric gene comprising a coding sequence of an HPPD from Picrophilus torridus, which enzyme was known in the prior art.  The plant’s property of tolerance to HPPD inhibitors would be determined by the presence of said nucleic acid, and inherent in said plant. This is particularly true given that even herbicide sensitive HPPDs have been successfully used in the art to confer herbicide resistance by overexpressing them (Boudec et al, col. 1, bottom paragraph).  The claim encompasses any and all expression levels.  
Ex parte Christensen decision, it is not persuasive either.  In Christensen, neither the prior art nor the specification identified any structures within SEQ ID NO: 2 that were responsible for the claimed cold tolerance phenotype, or described the mechanisms involved.  In contrast, in the instant case, herbicide tolerance properties of HPPD enzymes, including wild-type ones from microorganisms, when overexpressed in a plant, were well-known in the art at the time of invention (see Boudec et al, above). 
The Examiner maintains that the teachings of the prior art would have motivated one of ordinary skill in the art to make a chimeric gene comprising a nucleic acid encoding said HPPD, and a plant expressing said chimeric gene, regardless of whether a specific herbicide tolerance of the P. torridus HPPD was known or not, and regardless of the fact that the wild-type HPPD from P. torridus might not confer as high of a tolerance as a mutant would.  It is noted that “Obviousness does not require absolute predictability of success.  Indeed, for many inventions that seem quite obvious, there is no absolute predictability of success until the invention is reduced to practice. ... For obviousness under § 103, all that is required is a reasonable expectation of success” (In re O'Farrell, 853 F1894, 903-904 (Fed. Cir. 1988).
It is also noted that the overexpression of wild-type HPPD to confer tolerance to HPPD inhibitors is a strategy that is well-known in the art, as illustrated by Boudec et al, who teach, in col. 1, lines 55-65, as follows: “(3) overexpressing the sensitive enzyme so as to produce quantities of the target enzyme in the plant which are sufficient in relation to the herbicide, in view of the kinetic constants of the enzyme, so as to have enough of the functional enzyme available despite the presence of the inhibitor.  It is simply overexpressing the (non-mutated) sensitive target enzyme was successfully used for conferring on plants agricultural level tolerance to a herbicide” (emphasis supplied).  
This teaching of Boudec et al is also consistent with the instant specification, which in Table 5 teaches that the overexpression of Arabidopsis HPPD (an art-standard sensitive HPPD) in tobacco plants conferred tolerance to tembotrione and isoxaflutole.  Moreover, in some of the Arabidopsis HPPD-expressing lines, the level of tolerance (as measured by % injury) was comparable, or even higher, than the level of tolerance conferred by the Picrophilus torridus HPPD (compare the levels of tolerance for the wild-type tobacco lines, Arabidopsis HPPD-expressing lines, and the Picrophilus torridus HPPD-expressing lines, in Table 5, on pages 87-89).  These data as well as the above teachings of Boudec et al regarding wild-type HPPDs weigh against Applicant’s argument that the herbicide tolerance property of the claimed plant would have been unexpected.  The rejection is maintained. 

8.	Claims 25, 44, and 48 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sailland et al (United States Patent 6,268,549, issued July 31, 2001) Futterer et al (Proc. Natl. Acad. Sci. (2004) 101:9091-9096), Boudec et al (US Patent 6,245,968, issued June 12, 2001), Koprek et al (Plant Physiol. (2001) 125:1354-1362), as applied to claim 17, above, and further in view of Matringe et al (US Patent Application US 2005/0257283 A1, published November 17, 2005).  Applicant's .
	The claim is directed to the plant of claim 17, further comprising a chimeric gene encoding a prephenate dehydrogenase (PDH). 
	The teachings of Sailland et al, Futterer et al, Boudec et al, and Koprek et al are set forth above.  The references do not teach a plant comprising a chimeric gene encoding the HPPD and PDH. 
Matringe et al teach HPPD-inhibitor-resistant plants and cells that comprise the following: (1) a gene allowing overexpression of PDH, and (2) a gene allowing overexpression of HPPD (paragraphs 21-22).  Matringe et al also teach a method of producing such plants (paragraph 14). Matringe et al teach that PDH could originate from Saccharomyces cerevisiae (Accession No. S46037), as well as from other organisms (paragraph 27). 
	At the time the invention was made, it would have been prima facie obvious to modify the chimeric genes and plants made obvious by the combination of the teachings of Sailland et al, Futterer et al, Boudec et al, and Koprek et al, and obtain plants expressing a chimeric gene which comprises a nucleic acid encoding Picrophilus torridus HPPD and PDH.  Obtaining the seed of said plant would have been obvious as well. 
One of ordinary skill would have been motivated to do so, because transforming plants with a gene encoding a PDH enzyme increases tolerance to HPPD inhibitors (Matringe et al, paragraphs 16 and 17).  This increase is particularly significant when the plants transformed with a gene encoding a PDH also overexpress a HPPD .
Response to Arguments. 
Applicant argues that the teachings of Matringe et al do not remedy the deficiencies of the other cited references (page 8 of the Remarks). 
This argument is not found to be persuasive.  Matringe et al was cited for the teaching of combining a gene encoding an HPPD and a gene allowing overexpression of PDH in the same plant.  The plant of claim 17 would have been made obvious by the combination of the cited art.  Matringe et al teach the additional limitations of claims 25 and 44.  Given that the rejection of claim 17 was maintained, the instant rejection is maintained as well.

9.	Claims 26 and 27 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sailland et al (United States Patent 6,268,549, issued July 31, 2001), Futterer et al (Proc. Natl. Acad. Sci. (2004) 101:9091-9096), Boudec et al (US Patent 6,245,968, issued June 12, 2001), and Koprek et al (Plant Physiol. (2001) 125:1354-1362), as applied to claim 17, and further in view of Pallett et al (United States Patent Number 7,250,561, issued July 31, 2007) and Dam et al (US Patent Publication 2007/0214515).  Applicant's arguments filed on January 3, 2022 have been fully considered but they are not persuasive.
	The claims are drawn to the plant of claim 17 further comprising one or more chimeric genes conferring tolerance to a growth regulator herbicide, such as dicamba, or encoding a herbicide inhibiting enzyme such as EPSP synthase.

Pallett et al teach a nucleic acid sequence comprising at least two chimeric genes, each containing regulatory sequences for expression in plants, and coding sequences for both, HPPD and EPSP synthase, with the two genes conferring resistance to their respective inhibitors (claims 1 and 4).  Pallett et al teach transforming plants and cells with a construct comprising the two chimeric genes (claims 14-18).  Pallett et al teach combining a gene encoding HPPD not only with the genes conferring resistance to EPSP synthase-inhibitors, but also to a variety of other herbicides as well (col. 1, line 59 - col. 2, line 13; col. 2, lines 27-41). 
Dam et al teach isolated polynucleotides encoding polypeptides conferring resistance to more than one class of herbicides, including HPPD inhibitors, and including wherein one such class is synthetic auxin herbicides, such as dicamba (claims 1-5; paragraphs 0019 and 0075). 
At the time the invention was made, it would have been prima facie obvious to one having ordinary skill in the art to further modify the plants made obvious by the combination of the teachings of Sailland et al, Futterer et al, Boudec et al, and Koprek et al, using the teachings of Pallett et al and Dam et al, by introducing into said plants a chimeric gene comprising the coding sequence for the HPPD from Picrophilus torridus 
One of ordinary skill would have been motivated to do so, because there exists a need in agriculture for plants with tolerance to at least two herbicides (Pallett et al, col 1, lines 45-47).  Given that both Sailland et al and Pallett et al had successfully reduced their inventions to practice, one would have had a reasonable expectation of success.

Response to Arguments. 
Applicant argues that the teachings of Pallett et al and Dam et al do not cure the deficiencies of the other references (page 8 of the Remarks).  
Applicant’s argument is not found to be persuasive.  Pallett et al and Dam et al were cited for the teaching of combining a nucleic acid encoding an HPPD and a nucleic acid another herbicide resistance enzyme, such as EPSPS, in the same plant.  The plants of claim 17 would have been made obvious by the combination of the cited prior art.  Pallett et al and Dam et al teach the additional limitations of claims 26 and 27.  Given that the rejection of claim 17 was maintained, the instant rejection is maintained as well. 
Conclusion
10.	No claims are allowed. 
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662